PER CURIAM.
This is an appeal from a circuit court judgment awarding damages to a landowner for land taken to widen a county road.
The proceedings were brought under ORS ch 368. The landowner was not satisfied with the report of the viewers and petitioned the Board of County Commissioners for additional damages. Additional damages were awarded. Being still unsatisfied, the owner appealed to the circuit court under the provisions of ORS 368.525. Again additional damages were awarded. Still unsatisfied, the owner appeals to this court.
The appellant has not complied with Rule 19 in that her brief contains no assignment of error. (See Sherrick v. Landstrom, 73 Adv Sh 1033, 229 Or 415, 367 P2d 432.) The brief is also defective in other particulars. It is sufficient for the purposes of this appeal, however, to point out that without an assignment of error there is nothing before this court.
We notice that the owner believes the trial court erred in instructing the jury. The court instructed that the owner had the burden of proving that she was entitled to an amount of damages in excess of the sums allowed by the Board of County Commissioners.
The rule with respect to the burden of proof where the condemnation is by the state was settled in Highway Commission v. Nelson et al, 222 Or 458, 353 P2d 616. There we held that a similar instruction was free from error. No reason has been advanced to support a different rule in condemnation by county government.
Affirmed.